     Case 1:19-cv-01758-AWI-GSA Document 16 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT

 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8    FRANK POPOVICH,                                    No. 1:19-cv-01758-AWI-GSA (PC)
 9                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS IN FULL, AND
10                                                       DISMISSING CASE WITHOUT PREJUDICE
                v.                                       FOR FAILURE TO PROSECUTE; AND
11                                                       ORDER FOR CLERK TO CLOSE CASE
12    IGBINOSA, et al.,                                  (Doc. No. 15)
13                        Defendants.
14

15          Plaintiff Frank Popovich is a state prisoner proceeding pro se and in forma pauperis with

16   this civil rights action under 42 U.S.C. § 1983. The matter was referred to a United States

17   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local

18   Rule 302.

19          On February 1, 2021, findings and recommendations were entered, recommending that

20   this action be dismissed for Plaintiff’s failure to prosecute. Doc. No. 15. Plaintiff was granted

21   fourteen days in which to file objections to the findings and recommendations. The fourteen-day

22   time period has passed, and Plaintiff has not filed objections or otherwise responded to the

23   findings and recommendations.1

24          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Eastern District of

25
            1
              On February 19, 2021, the United States Postal Service returned as undeliverable the
26   findings and recommendations order that was mailed to Plaintiff. See Popovich v. Igbinosa, No.
     1:19-cv-01758-AWI-GSA (E.D. Cal.) (docket). A notation on the envelope indicates “Return to
27   Sender, Unclaimed, Unable to Forward.” Id. Plaintiff has not notified the Court of any change in
     his address. Absent such notice, service at a party’s prior address is fully effective. Eastern District
28   of California Local Rule 182(f).
                                                        1
     Case 1:19-cv-01758-AWI-GSA Document 16 Filed 03/01/21 Page 2 of 2


 1   California Local Rule 304, this Court has conducted a de novo review of this case. Having

 2   carefully reviewed the entire file, the Court concludes that the findings and recommendations are

 3   supported by the record and proper analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.     The findings and recommendations issued by the magistrate judge on February 1,

 6                 2021 (Doc. No. 15), are ADOPTED in full;

 7          2.     This action is DISMISSED, without prejudice, for Plaintiff’s failure to prosecute;

 8                 and

 9          3.     The Clerk of Court is directed to CLOSE this case.

10
     IT IS SO ORDERED.
11

12   Dated: March 1, 2021
                                                SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
